                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

            Plaintiff,

            v.                                                 Case No. 2:15-CR-20027-JAR-01

 ANTIONE DORSEY,

            Defendant.


                                  MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Antione Dorsey’s pro se Motion for Early

Termination of Supervised Release (Doc. 52). The Court has thoroughly reviewed Defendant’s

motion and consulted with the United States Probation Officer assigned to supervise Mr. Dorsey,

and for the following reasons, denies the motion.

        Defendant was convicted in the District of Kansas of Aiding or Abetting in the

 Preparation and Presentation of False Income Tax Returns. On February 22, 2017, he was

 sentenced to a term of twenty-seven months of custody and a one-year term of supervised

 release. Defendant commenced the term of supervised release on November 23, 2018.

       While Defendant has complied with the terms of his supervision to date, he has only

served eight months of his supervised release period. Under 18 U.S.C. § 3583(e)(1),

                 The court may, after considering the factors set forth in section
                 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and
                 (a)(7)—(1) terminate a term of supervised release and discharge
                 the defendant released at any time after the expiration of one year
                 of supervised release, pursuant to the provisions of the Federal
                 Rules of Criminal Procedure relating to the modification of
                 probation, if it is satisfied that such action is warranted by the
                 conduct of the defendant released and the interest of justice.
       Nevertheless, Defendant points the Court to United States v. Warren1 in support of his

motion, arguing that the Court may terminate supervised release “after half the term is

completed, so long as it considers the factors in 3553(a).”2 In Warren, the Tenth Circuit

reiterated that a district court must consider the factors under § 3553(a) when determining

whether to exercise its discretion to terminate supervised release under §3583(e)(1).3 Nowhere

in the opinion, however, did the Tenth Circuit hold that a district court may terminate supervised

release after half the term is completed. Rather, the Tenth Circuit explicitly quoted the language

of 18 U.S.C. § 3583(e)(1), which grants the district court authority to terminate supervised

release only “after the expiration of one year.”4

       Here, Defendant has not served one year of supervised release, and accordingly, his

motion must be denied under 18 U.S.C. §3583(e)(1).

       IT IS THEREFORE ORDERED BY THE COURT that Defendant’s Motion for Early

Termination of Supervised Release (Doc. 52) is denied.

       IT IS SO ORDERED.

       Dated: August 19, 2019

                                                           s/ Julie A. Robinson
                                                           JULIE A. ROBINSON
                                                           CHIEF UNITED STATES DISTRICT JUDGE




       1
           650 F. App’x 614, 2016 WL 3127081 (10th Cir. 2016) (unpublished).
       2
           Doc. 52 at 1.
       3
           Warren, 2016 WL 3127081, at *1.
       4
           Id.




                                                       2
